                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA                                    Case No. 3:   l9cR-lf,l(   116)

                ‐
                    V‐




OLEG KOSHKN AND                                             October 3,2019
PAVEL TSURKAN

                                              PAVEL TSURKAN

        I, Vanessa fuchards, being duly swom, depose and state:

        1   .   I am     a   citizen of the United States and a resident of the State of Connecticut.

        2.      I received my Juris Doctor degree from the University of Pennsylvania School of

Law, and I was admitted to the Bar ofNew York in            2004.   From 201 I to the present, I have been

employed in the Office of the United States Attomey forthe Dishict of Connecticut as an Assistant

United States Attomey.          I   am assigned to the National Security and Cyber Crime      Unit.     As an

Assistant United States Attomey, my duties include the investigation and prosecution of persons

charged with criminal violations of the laws of the United States, including violations of the

computer crime laws and conspiracy to commit those offenses. During my tenure as an Assistant

United States Attomey, I have become knowledgeable about the criminal laws and procedures                  of

the United States, including the computer crime and conspiracy laws.

        3.      This affrdavit is submitted in support of a request by the United States of America

to Estonia for the extradition of Pavel Tsurkan, who is also referred to in this request by his last

name,   "TSURKAN," or the "defendant."

        4.          In the course of my duties as an Assistant United States Attomey, I have become

farniliar with the evidence and the charges in the case against TSURKAN, captioned United States
of America v. Oleg Koshkin and Pavel Tsurkan, 3: 1 gCREI(flp, pending in the United States

District Court for the District of Connecticut. This affidavit does not detail all of the evidence

against TSURKAN that is known to me, but only the evidence necessary to establish a basis                         for

the extradition request.        I   have confirmed the facts of this affidavit with Special Agent Conor

Phoenix of the United States Federal Bureau                  of Investigation ('FBn, who is            assigned to

investigate this matter.

                                         SUDIIIIARY OF THE CASE

          5       From at lcast 2010 until Apri1 2017, an individual nallled Petcr Levashov

("Levashov")l operated a botnet2 named "Kelihos", which he used to send spam3 e-mails and

harvest e-mail credentials (such as e-mail addresses, user names, and passwords) from computers

infected with the Kelihos malware and to distribute ransomware.4 Those seeking to have their

spnm or ransomware distributed by Kelihos paid Levashov, who then commanded the botnet to

issue the spam or distribute the malware. From May 2014 to               April 2017, Levashov paid a crypting

service called Crypt4u to crypt the Kelihos malware so that, when the malware was distributed to

victims, anti-virus software on any victim's computer would not detect it.

          6.       Pavel Tsurkan and Oleg Koshkin worked for Crypt4U in various capacities and

handled the "backend" services for Crypt4U, such as writing the code to automate the process                       of

crypting malware, including Kelihos, and providing the infrastructure for Crypt4U. Levashov



I   Peter Levashov is known to also use the aliases Petr Levashov, Peter Severa, Petr Sever4 and Sergey Astakhov.
2 A botnet is a network of computers infected with malicious software, controlled      :rs a group without the owners'
knowledge, and used for purposes ofwhich the legitimate owners are unawar€.
3 Spam is unsolicited, usually commercial, messages (such as e-mails, text messages, or Intemet postings) sent to a
large number ofrecipients or posted in a large number ofplaces.
a Ransomware is a type of malicious software designed to encr)?t computer data thus rendering it inaccessible to the
legitimate owner until a sum ofmoney is paid.
communicated dircctly with Pavel Tsurkan and Oleg Koshkin about his malware, and both Pavel

Tsurkan and Oleg Koshkin knew that they were assisting Levashov in the distribution ofmalware.s

         7.       Attached hereto as Exhibit          A is the affidavit of FBI Special Agent             Phoenix.

Special Agent Phoenix's aff,rdavit describes the facts of the conduct alleged in the Indicfrnent.

                              PROCEDURAL HISTORY OF THE CASE

         8.       An Indictment is    a   formal accusation or charging document issued by a grand jury,

which is a part of the judicial branch of the United States govemment. A grand jury consists                      of

16 to 23 citizens impaaeled to review evidence           of crimes presented to it by the United States law

enforcement authorities. Each member ofthe grand jury must review the evidence presented and

determine whether there is sufficient evidence to believe that a crime has been committed and that

it is likely that the defendant committed the crime. The grand jury may retum an Indictment

charging the defendant with a crime when at least 12 grand jurors determine that it is more likely

than not that the defendant committed the          crime. After     an Indictment is retumed, the court         will

normally issue a warrant for the arrest ofthe defendant.

         9.       On 28 August 2019, a criminal complaint was filed in the District of Connecticut,

alleging that from May 2014 to April 2017, TSURKAN and his conspirators intentionally caused

damage to victim computers by crypting malware, specifically, the Kelihos malware, in order to

bypass anti-virus software and infect computers with Kelihos, which would then be used to send

spam e-mails, harvest e-mail credentials (such as e-mail addresses, user names, and passwords),




5 On April 7, 2017, Spanish authorities arrested Levashov in Spain based upon a criminal complaint and arrest warrant
issued in the District of Connecticut. At the time of Levashov's arest, Kelihos infected at least 50,000 computers.
He was extradited to the United States. On September 12, 2018, Levashov pleaded guilty to various computer and
wire fraud charges stemming fiom his operation ofthe Kelihos botnet.
                                                         3
 and distribute ransomware. Pursuant to this criminal complaint, the Court also issued a warrant          for

 TSURKAN's arrest.

         10.       On 6 September 2019, Estonia authorities arrested TSURKAN pursuant to that U.S.

 arrest warrant-

         11.       On 3 October 2019, a federal grand jury, sitting in Bridgeport, Connecticut,

 retumed a criminal Indictment captioned, united States of America v. oleg Koshkin and pavel

 Tsurkan,3: l gCR{5 (      l{8,   formally charging TSURKAN with two counts relating ro computer

 cnmcs

         12.       The two counts charged against TSURKAN are as follows:

         Count l: Conspiracy to Intentionally Cause Damage to a protected Computer, in
         violation of Title 18, United States Code, Section 371, which canies a maximum
         penalty of 5 years imprisonment.

         count 2: Intentionally causing Damage to a protected computer, in violation of
         Title 18, United States Code, Sections 1030(a)(5(A) and 2, which carries a
         maximum penalty of l0 years imprisonment.

         13.       The offenses for which   rsuRKAN was charged in the complaint             and the counts

for which he was charged in the Indictment are exactly the same.

         14.       It is the practice ofthe United   States   District Court for the District of Connecticut

to retain the warrant of arrest and Indictment and to file them with the Clerk ofthe         Court. I have
therefore obtained from the Clerk of the Court a certified true and accurate copy of the arrest

warrant issued for TSURKAN, which is attached to this affrdavit as Exhibit B, and a certified
                                                                                              true

and accurate copy     ofthe Indictment, which is attached to this affidavit     as   Exhibit c.
         15.   The federal statutes or relevant portions ofthe federal statutes that are pertinent to

this case are attached hereto as Exhibit    D.   Each of these statutes was a duly-enacted law of the
 United States at the time that the offenses were committed, the Complaint was filed, and the

 Indictrnent was retumed, and they remain in full force and effect.

          A.      Count One: Conspiracy

          16.     Count One charges TSURKAN and others with conspiracy to commit fiaud and

 related activity in connection with computers in violation of    l8 U.S.C. Section 371. Under United

 States law, a conspiracy is an agreement to commit one or more criminal     offenses. The agreement
 on which the conspiracy is based need not be expressed in writing or in words, but may simply be

 a tacit understanding by     two or more persons to do something illegal. Conspirators enter into a

partnership for a criminal purpose in which each member or participant becomes a partner or agent

of every other member. A person may become a member of a conspiracy without full knowledge

of all of the details of the unlar+firl scheme or the identities of all the other members of the

conspiracy. Ifa person        has an understanding   ofthe unla*firl nature ofa plan and knowingly and

willfully   agrees to   it,joining in the plan, he is guilty ofconspiracy, even though he may play only

a minor     part. A conspirator can be held criminally      responsible for all reasonably foreseeable

actions undertaken by other conspirators in furtherance ofthe criminal partnership.

        17.      The crime of conspiracy is an independent offense, separate and distinct from the

commission of any specific "substantive offense." consequently, a conspirator can be found

guilty of the crime of conspiracy to commit an offense, even where the underlying substantive

offense that was the purpose ofthe conspiracy is not committed.

       18.       To satisfu its burden of proof and convict TSURKAN under count one of the

indictment - conspiracy to commit fraud and related activity in connection with computers
                                                                                                 -   the
govemment must establish beyond a reasonable doubt each of the following
                                                                         essential elements:
(1) that two or more persons, in some way or manner, agreed to try to accomplish
                                                                                 the common and
 unlawful plan charged in the Indictment; (2) that the defendant knew the unlawful purpose of the

 plan and willfirlly joined it; and (3) that one of the members of the conspiracy knowingly

 committed at least one of the overt acts charged in the Indictment to further some objective of the

 conspiracy. The maximum penalty for a violation of the offense charged in Count One is five

 years' imprisonment; a fine of the $eater of $250,000, twice the gross pecuniary gain derived

 from the offense, or twice the gross pecuniary loss to persons other than the defendant resulting

 from the offense; three years' supervised release; and a mandatory $100 special assessment.

        B.     Count Two: Intentional Damage to a Computer

        19.    Count Two of the Indictment charges TSURKAN and others with aiding, abetting,

commanding, counseling, or procuring the commission ofa substantive crime as provided by Title

 18, United states code, Section   2.   Title 1g, United States code, Section 2 states that whoever

commands, procures, assists in, or causes the commission ofa crime shall be held accountable
                                                                                             and

punished in the same manner as the principal, or the person who actually carried
                                                                                 out the task.

This means that the guilt   ofrsuRKAN     also may be proved even   ifhe did not personally perform
every act involved in the commission of the crime charged. The law recognizes that, ordinarily,

anything a person can do for himselfmay also be accomplished through direction ofanotler person

as an agent, or by acting together   with, or under the direction of, another person or persons in a

joint effort. So, if the acts or conduct ofan agent, employee, or other    associate   of rSURI(AN
were willfully directed or authorized by him, or     if rsuRKAN   aided and abetted another person

by willfully joining together with that person in the commission of a crime, then the law holds

TSURKAN responsible for the conduct ofthat other person,just      as though he had engaged in such

conduct himself.



                                                 6
         20.        To satisfu its burden of proof and convict TSURKAN under Count Two of the

 Indictment - intentional damage to a protected computer - the govemment must establish beyond

 a reasonable doubt each     of the following essential elements: (1) the defendant knowingly caused

 or attempted to cause the transmission of a program, information, code, or command to a protected

 computer; (2) as a result ofsuch conduct, the defendant intentionally caused or attempted to cause

 damage to a protected computer without authorization; and (3) as a result        of such conduct, the

 defendant caused or attempted to cause loss of $5,000 or more during any one-year period or

 damage affecting      l0 or more protected computers during any one-year period. The maximum

penalty for a violation of the offense charged in count one is       l0 years' imprisonment;   a fine   of
the greater of$250,000, twice the gross pecuniary gain derived liom the offense, or twice
                                                                                          the gross

pecuniary loss to persons other than the defendant resulting from the offense; three years'

supervised release; and a mandatory $100 special assessment.

        21.        TSURKAN has not been tried or convicted           of the offenses   charged   in   the

Indictment, nor has he been sentenced in connection with this case.

        C.         STATUTE OF LIMITATIONS

        22-        I have also included, as part of Exhibit D, the true and accurate text of Title rg,

United States Code, Section 3282, which provides the statute of limitations for the crimes charged

in the Indictment. The statute of limitations requires that a defendant be formally charged
                                                                                            within
a certain period   from the date on which the offense or offenses were committed.

       23.     I    have reviewed the applicable statutes of limitations. Because the applicable

statute of limitations for counts one and     rwo is five   years, and because the Indictment charges




                                                   7
 criminal violations extending through April 7 ,2017 , the prosecution of the charges in this case are

 not barred by the statutes of limitations.

          D.     DESCRIPTIONOFTHEACCUSED

          24.   TSURKAN is an Estonian citizen, bom on 2 January 1988 in Tallinn, Estonia.

 TSURKAN is described       as a   white male with blond hair, measuring approximately 1.83 meters in

 height and weighs approximately 90 kilograms. The aflidavit ofSpecial Agent Phoenix (attached

 hereto as Exhibit A), who was present at the time of TSURKAN's arrest in Tallinn, Estonia,

provides additional information as to the identification of rSURI(AN, including a photograph,

labeled Attachment     1.   TSURI(AN currently remains in custody in Tallinn, Estonia.

          E.    SURRENDEROFPROPERTY

          25.   In accordance with Article 15 ofthe Extradition Treaty between the United States

and Estonia, it is hereby requested that any items relevant to the charged offenses and found in

TSURKAN's possession at the time of his arrest be delivered to the United Stated if he is found

extraditable.

          F.    SUPPLEMENTINGTHEREQUEST

          26.   Should the Estonian authorities deciding this matter require further information in

support   of this extradition, the united     States (through the Department   of Justice office of
Intemational Affairs) hereby requests, pursuant to Article 8 ofthe 2006 U.S.-Estonia Extradition

Treaty, that it be given notification ofany perceived deficiencies immediately, and that the United

States be given an opportunity to supplement its request for extradition within a reasonable time

period.
                                             CONCLUSION

        27.     I have reviewed the affidavit   ofFBI   Special Agent Phoenix and the evidence in this

case and attest that this evidence is   sufficient to justi$ the commitment for trial of TSURKAN for

the offenses for which extradition is sought. The affidavit, attached hereto as Exhibit A, was

sworn to before a sitting Judge of the United States District Court for the District ofConnecticut.

       28.      Based upon the foregoing, the United States Attomey's Office for the District      of
Connecticut respectfully requests that PAVEL TSURKAN be extradited to the United States,

District of Connecticut, for prosecution for the above offenses.




                                                        VANESSA ttCHARDS
                                                        Assistant United States Attomev

Swom to and subscribed before me
thisS dday of October   2019

                                                        THE HONORABLE KARI A D00L
                                                        United States District Judge
                                                        District of Connecticut
                          LIST OF EXHIBITS



A:   Affrdavit ofFBI Special Agent Conor Phoenix

     Attachment   1   -   Photograph of Pavel Tsurkan
Ｂ




     Arrest warrant issued on 28 August 2019
Ｃ




     Indictment returned on 3 October 2019
Ｄ




     Relevant applicable federal statutes




                                 10
                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT
 UNITED STATES OF AMERICA                                     Case No.3:19CRa夕 r(塑D

                  ‐
                      V‐




 OLEG KOSHKIN AND
 PAVEL TSURKAN
                ATFIDAVIT IN SUPPORT OF REOUEST FOREXTRADITION OF
                                  PAYEL TSURKAN

           I, Conor Phoenix, being duly swom, depose and state as follows:

           l.     I am     a   citizen ofthe United States of America, residing in Connecticut.

           2.     I am a Special Agent with the Federal Bureau of Investigation C.FBD, and I have

been so employed since           2002. Upon reporting to the FBI's New      Haven Field office in August

2002, I was assigned (and continue to be assigned) to the offrce's cyber Squad, where I have been

responsible for numerous cyber investigations including, but not limited to, criminal and national

security computer intrusions, crimes against children, violations ofintellectual property rights, and

internet   fraud.     Previously, I have also spent one year working cyber aspects of counterterrorism

investigations; three years serving within the cyber Division at FBI Headquarters; and several

months handling overseas cyber investigations               in the Netherlands and London.            I   have

participated in the execution of numerous warrants involving the search and seizure ofcomputers,

computer equipment, software, and electronically stored information, such as          email.      In addition

to my work experience, I have received specialized training in the field of cyber investigations

from the FBI and others.

       3'        In the course of my duties as a Special Agent with the FBI, I have become familiar

with the evidence and the charges against PAVEL TSURKAN, cap tioned United States of America
v. Oleg Koshkin and Pavel       Tsurkan,3:lgCWS(llB\ pending in the United States District Court

for the District of Connecticut.

         4.      As detailed in the accompanying Prosecutor's Affidavit, TSURKAN is charged in

each count    ofa two-count Indictment     dated October 3, 2019, filed in United States District Court

for the District of Connecticut.

         5.      During the course ofthe FBI investigation, I have reviewed information provided

by other members oflocal, state, federal, and foreign law enforcement; publicly available records;

my own investigation to include interviews of witnesses, personal obsewations, documents and

other investigative materials which I have reviewed, as well my training and experience as a law

enforcement officet.

         6.     As a result, the FBI investigation has revealed that, from in or about September

2013 until on or about December 28,2017, PAVEL TSURKAN C'TSURKAN) conspired with

his codefendant Oleg Koshkin and others to intentionally cause damage to a protected computer,

in violation of Title 18, United States Code, Section 371; and from in or about October 2014 until

on or about April   7   , 2017 , aided and abetted and attempted the intentional causing of damage to a

protected computer, in violation     ofritle   18,   united states code, Sections 1030(a)(5)(A), 1030(b),

and 2.
                                                        つι
                               EVIDENCE OF THE CIIARGED OFFENSES

    A.     Peter Levashov and the Kelihos Botnet

           7.      In May 2013, the FBI began investigating a botnetr named "Kelihos," believed to

    be operated by Peter Levashov, a.k.a. Petr Levashov, Peter Sever4 Petr Sever4 and Sergey

    Astakhov. Levashov resided in Russia          and is currently incarcerated in the United States, having

    pleaded guilty in the District ofCorurecticut on September 12,2018 to various computer and wire

    fraud charges stemming from his operation of the Kelihos botnet.2

           8.      From at least 2010 until his arrest on        April     7,2017, Levashov used Kelihos to

 send spams e-mails and harvest e-mail credentials (such as e-mail addresses, user names, and

passwords) from computers infected with the Kelihos malware and to distribute ransomware.4

Those seeking to have their spam or nursomware distributed by Kelihos paid Levashov, who then

commanded the botnet to issue the spam or distribute the malware. At the time of Levashov's

arrest, Kelihos infected at least 50,000 computers, including computers in connecticut.

          B.      Levashov and CryptlU

          9.      In conducting his criminal activities, Levashov used services that ..crypted,' the

Kelihos malware so that, when the malware was distributed to victims, anti-virus software on anv



I A botnet is a- networkof computers infected with malicious software, controlled as a group without the owners,
knowledge, and used for purposes ofwhich the legitimate owners are unaware.

2
  On April 7, 2017, Spanish authorities arrested Levashov in Spain based upon a criminal complaint and anest warrant
issued in the District of connecticut. He subsequently was extradited to the united states.

I  Spam is unsolicited, usually commercial, messages (such as e-mails, text messages, or Internet postings) sent to a
large number ofrecipients or posted in a large number ofplaces.

a Ransomware is a type of malicious
                                    software designed to encr)?t computer data thus rendering it inaccessible to the
legitimate owner until a sum of money is paid.
 victim's computer would not detect it. One of the crypting services that Levashov used was

 called   Crypt4U. Levashov provided the Kelihos malware to Crypt4U            personnel for crypting

before distributing it to his victims. Levashov used these services on and off from at least May

2014 until his arrest in April 2017 and paid the operators of the crypting services approximately

$3,000 per month.

          10.   During this time, more than 10 computers in the United States were infected with

the crypted Kelihos malware. Specifically, Levashov tracked the number ofinfections by, amongst

other indicators, country of infection and the individuals installing the Kelihos malware. Data

obtained from Levashov's computer showed that just one             of Levashov,s affiliates   -   i.e. an

individual paid by Levashov to install his malware on victim computers        - made approximately
803 installations of Kelihos in the united states between August 2013 and January 19,2017.

some of the victim computers that were infected by the Kelihos malware, during the period in

which Levashov employed the services of Crypt4U, have been associated with specific intemet

protocol ("IP") addresses to which they were assigned at the time, which based on geolocation

software appeared to be located within the state of Corurecticut.

          11.   Although users of the crypt4U service could submit malware for crypting via the

crypt4U website, crypt4U set up a separate FTP server to deal with the unusually large volume

of crypting Levashov required. File Transfer Protocol (.,FTP,) is, as its name implies,                a

networking protocol used to transfer files between a client machine and an FTP server machine.

In this situation, a copy ofthe Kelihos malware would be transfened to the FTp server, crypted by

Crypt4U, and then left in   a   folder on the server from which it could be downloaded. As described

above, Levashov used affiliates to install Kelihos and, thus, grow his   botnet.   To know how much
 he needed to pay his installers,     it was necessary for Levashov to be able to track which new bots

 were the result of installs by a particular     affiliate. As such, he could not provide two affiliates
 with the same crypted version of Kelihos and instead provided unique malware to each installer.

 Thus, Levashov would alter the malware so that he would know who had distributed it, allowing

 him later to determine how much he needed to pay that person as he paid per installation of the

 malware. This increased Levashov's demand for crypting, as did the fact that he needed to

 frequently crypt his malware to maintain a relatively low level of detections by antivirus software.

 If   antivirus software on a victim machine was able to detect his malware, Levashov would

potentially lose access to that machine and any others running the same antivirus software, and a

decreased number      ofbots could impact the success ofLevashov's business of distributing spam.

          12.     During the course of Levashov's communications with crypt4u, members of the

group disclosed that their service was tied to multiple domains, including, but not limited to,

cry?t4u.com and fud.bz.

          13.    FUD is a reference to the phrase "Fully UnDetectable". As described in the

oflicial blog of Symantec,s "FUD cryptors [sic] are increasingly showing up in sophisticated

attack kits and their purpose is to obfuscate a malicious executable file's contents so that it can

still run as it was intended, but remain unrecognizable to antivirus software.,,

         14.     while crypt4U advertised its service on forums known to cater to                     malware

distributors, coders, and other cyber criminals, the members of crypt4U also operated the publicly

available websites located at crypt4u.com, crypt4u.net, fud.bz, and           fud.re. on or about June 4,


5 Symantec Corporation
                       is an American software company that provides cybersecurity software and services.
 2014,the fud.bz website stated "Crypter works with most softs: botnets, rats, keyloggers, stealers,

 miners,      etc."   There was also a list, appearing under the heading'Not scanned", of a number                  of

 large anti-virus companies next to each of which was the term                 "[OK]".      Based on my training

 and experience, I believe that fud.bz was advertising its ability to crypt pernicious and ubiquitous

 malware (e.g. "botnets, rats6, keyloggersT") so that it would not be detected by the listed anti-virus

 systems.

           15.        Levashov's communications with Crypt4U personnel indicated that several people

worked for the organization. There were individuals who handled customer service, such                              as

answering questions and handling help ticket requests. Such individuals included the user                           of
Jabbers ID ("JID") info@crypt.am and the user of various iterations of the JID ..01',, such as

01@default.rs, 01@xmpp.re, and 00001@exploit.im. Under the latter JID, the user was also

refened to by the alias      "The.".    There were also individuals who handled the "backend" services,

such as writing the code to automate the process of crypting malware, including Kelihos, and

providing the infrastructure for crypt4U. Two such individuals used the respective JIDs

admin@crypt4u.com (hereinafter "Admin") and russianS@xta.im (hereinafter ,.Russiang',).

         16.          several of the crypt4U members advertised the organization's services. For

example, on or about September 18, 2013, Russian8 sent a private message on a criminal forum




6 Remote Access Trojans
                          are programs that provide the capability to allow covert surveillance or the ability to gain
unauthorized access to a victim PC.

7 In the context of malware,
                             a keylogger is a type of Trojan spyware that is capable of stealing or recording user
keystrokes.

6 Jabber is an open source
                           instant messaging and presence protocol that allows for nearly real-time communication.
Jabber IDs are formatted in a manner similar to an email address (e.g. user@server.com).
 known to law enforcement (hereinafter "Criminal Forum No.                         1").     The message appeared

 designed to seek approval to post an advertisement for a new service being promoted by RussianS.

 In providing his bone fides to support the ad, Russian8 explained that he had been registered on

 criminal forums since at least 2011. In the ad itsell Russian8 wrote that the service was "the first

 one of its kind" because clients would be "paying us not for a one-time encryption, but for the

 specific time period (minimum 24 hours). After encryption, during the entire time period, your exe

 file will stay clean" and that the crypted executable file would usually be "re-encrypted three-five

 times within 24 hours."e He further noted that the service was planning to add a mechanism to

 enhance a user's executable with the          following functionality: bypass UAC and disable firewalls

 and EOF.ro

           17.      Those proposed enhancements were later described as stable functions in a very

similar post made to the same           forum.     This post was made two days after Russiang,s private

message and was posted            by the user DrX who used the email address Dr.X@europe.com
(hereinafter      "Dr.X").   At the conclusion ofthe advertisement, both in Russian8's private message

and DrX's post,      it is stated that clients could   access the service by registering..on the crypt4u.com

site and write to me for activation."

           C.       Levashov's Communications with Crypt4U,s ,,Admin,, and ,,Russiang.

           18. At the time of his arrest, the govemment seized Levashov's computers and
subsequently searched them pursuant to a federal search warrant. That search yielded written


e English-language translations
                                of the original Russian post were performed by an FBI          linguist. An   alternate,
machine language nanslation produced the term ,.cr,?t,, rather than ,.encr)?t.,,

t0 UAC likely refers
                       to User Account Control, which is a Windows method for establishing different privilege levels
for different users (e.g. standard vs. administrator). EOF likely refers to End-of-File, a deslgnation for the end ofthe
data in a file.
 communications from May 6, 2014 through March 2017 between Levashov and various Crypt4U

 personnel.

          19.        Many of these communications made plain that Levashov was operating                            a

 SOCKS    t   I   botnet. For example,   on or about August    I   9, 2016, Levashov and Russian8 discussed

 Levashov's malware and how to increase the efficacy of Cyrpt4U's crypting. In the course of the

 conversation, the two had the following exchanger2:

                     R8:    There are also no detections for a longer time.
                     R8:    That is, bots' lifespan will be longer.
                     R8:    And when it's launched, it bypasses almost everything.
                     R8:    Even Eset Nod32 --
                     R8:    -which nobody can bypass.
         20.         Based on my training and experience,           I   believe that Russiang was discussing

methods to extend the period of time that Levashov's bots (i.e. computers compromised with

Kelihos) could remain compromised, indicating that RussianS was not only aware that Levashov

managed bots, but also that RussianS was assisting Levashov                    in evading antivirus    software.

Detection by antivirus software would reduce a bots' ability to live because the antivirus software

should be able to remove or otherwise quarantine the malware. Russian8 noted that their crypted

malware could bypass "almost everything ... even Eset               Nod32".     Founded    n   lgg2, ESET is a

Slovakian antivirus company. NoD32 is an antivirus program sold by ESET and designed for




ll IOCKS is an intemet protocol that allows one computer to connect to another computer via a third computer
(SOCKS server).

12
   The original exchange was in Russian and has been translated by an FBI Russian linguist and a Russian-speaking
cooperating defendant who has proven truthful and reliable. All of the communicatiJns with Crypt4U personnel
reported herein were originally written in Russian and so translated unless otherwise indicated.
 computers running Microsoft            Windows. According to ESET's web site, it "has the longest

 unbroken run of       ..   . awards for malware detection of any Intemet security vendor in the       world."

            21.      While Levashov avoided making direct statements that he operated the Kelihos

 botnet, there were a few discussions between Levashov and members of crypt4U in which Kelihos

 was identified. For example, on August 3, 2014, Levashov and Admin had the following

 exchange conceming antivirus detections of Levashov's malware, and within the listed detections

 certain antivirus software identified the malware as Kelihos:

            PL:                ARE YOU HERE?
            PL:                EVERYTHING HAS STOPPED AGAIN AT 1O:OO PM MOSCOW
                               TrME [MSK].
            PL:                PLEASE LATINCH IT ASAP, AND EVEN BETTER . WRITE A
                               SCRIPT WHICH WILL BE MONITORING SUCH CRAP AND
                               RE.STARTING.
            Ｐ Ｐ
            Ｌ Ｌ




                               It started working. Now there are five antiviruses in the loader.
                               loader SHARE:
                               Avast:Win32:Evo-gen [Susp]
                           BitDefender: Backdoor.Ke I i h os.M
                           F-Secure Intemet Security:Gen:Variant.Graftor
                           ESET NOD32:Trojan.Win32/Kryptik.CICD
                           BullGuard :Back door.Kel i h o s.M
           Admin:          Hi, they are cleaning your stub. I think soon it will be clean there.
           (Bold and italics added)r3

           22.      Similarly, Levashov     -   in addition to having a reputation as a spammer
                                                                                                  -   circulated

advertisements to his Jabber contacts about his services. For example, on or about october 31,

2014, Levashov sent the follo\Ming to Admin:

           Good aftemoon.
           Each ofus has enemies, bad people orjust swindlers to whom we can't do anything,
           because it's against the law to punish them so they get what they deserve,
                                                                                      -or;uit
           clich6d there is no possibility to do that. However, I have a solution for you
           blackmailing abusers via spamming, on behalfoftheir resources and after thai their
                                                                                                      -
           sites/groups/forums/projects will be closed for spamming. prices start from 1.5-2

13
     Avast, Bitdefender, F-Secure, ESET, and Bullcuard are all antivirus software companies.


                                                          9
        thousand dollars and each project is priced individually, in accordance with the task
        complexity. Contact me for personal consultation. Remember that to forgive
        those who left or framed you, is the choice of weak people
        For english speaking users: Hello. I offer blackmailing service - mailing to abusers
        from your target. I can close sites/domains/groups etc for spam activity. Prices start
        from 1.5-2k usd, weclome [sic] for consultation.

        23.     Likewise, at least one member ofthe organization clearly knew that Levashov was

 one of the top spammers in the world, as evidenced by the   followin gDecember 27,2014 exchange

 between Levashov and   0l:

        01:    I saw statistics. You are no longer among the top three spammers in the world)))
        PL:    Really? Some fagots. I'll write them a complaint letter and I'll send a copy to the
               Prosecutor's office.
        01:    :D


        01:    I read about you on Krebs.
        01:    Spamhaus says severa's real name may be peter Levashov. The information Severa
               himself provided to Spamlt suggests that Spamhaus's intelligence is not far offthe
               mark.

D.     Dn X and Cryptl(I

       24.     Pursuant to a federal search warrant issued by the Honorable    William L Garhnkel
on or about November 6, 2018, FBI agents reviewed incoming and outgoing emails from

dr.x@europe.com. Contained with that data, agents located several emails further linking Dr.X

to Crypt4U.

       25.     For example, on or about May 29,2017, Name.com sent an email to the Dr.X

account confirming the transfer of the domain fud.bz to   Name.com. The email noted that..we,d

like to officially welcome you and your domains to Name.com. your domain transf'er               has

completed, and your registrations have been extended for another    year.,, on or about March l,
2018, Name.com sent an email to the Dr.X account conceming its ..whois Data Reminder policy".



                                                10
     As the email explained, the recipient was "required to have accurate contact information whether

     your Whois data is public, or privatized. If any of the Whois information for your domain names

     is inaccurate, ICANN policy requires that you corect it. Please know that under the terms ofyour

     registration agreement in certain cases the provision of false Whois (contact) information can be

 grounds for cancellation        of your domain      name registration." Based on my training and

 experience, I know that whois is a tool used for querying registered users or assignees of, inter

 a/ia, domain names. Further, the Internet corporation for Assigned Names and Numbers, or

 ICANN, is      a   nonprofit organization responsible for coordinating the maintenance and procedures

 of several databases related to, inter alia, domain names.

            26.      In the email, Name.com listed all of the domains registered by Dr.X with the

 company. Among the 26 registered domains was fud.bz, which the email noted was created on

 or about May 21 , 201 4 .ta

           E.        Probable Cause that Oleg Koshkin Used the Aliases Admin and Dr.             X
           27.       There is probable cause to believe and I do believe that Koshkin used the aliases

Admin and Dr. X in connection with Crypt4U.

           28.       According to a whois Lookup, the registrant for three            of the four    websites

associated with crypt4U was           oleg Koshkin of rallinn, Estonia with a phone number of
37255578222 and an email address of koshkin.oleg@gmail.com. Whois information
                                                                              for domains

crypt4u.com, crypt4u.net and fud.re list oleg Koshkin as a contact/registrant.
                                                                               The phone number

37255578222 and the email address koshkin.oleg@gmail.com are the most consistent
                                                                                 means                      of

14
  This.is the only Crypt4U domain that was not registered in Koshkin's true name.
                                                                                      The registrant,s name was
Antoshka Kartochka and the subscriber email at registration was pp.thailand@asia.com,
subscribed to by Tsurkan.
                                                                                      whichi  dislu.sJ rrpro i,
contact listed for Koshkin throughout the Whois history of these domains and can both be found

in the registration information for each domain, depending on the timeframe in question.

       29.      On September 29,2016, a Russian national named Oleg Koshkin submitted an

application for a visa to travel to the United States. In that application, he stated that he lived in

Tallinn, Estonia and his email address was koshkin.oleg@gmail.com. Koshkin listed his primary

occupation as computer science and elaborated that he had his own company, Wirel OU, and

offered services about automatization.

       30.      In Levashov's Jabber communications with Crypt4U personnel, the personnel refer

to an individual believed to be Oleg Koshkin as "admin" and "the programmer" for the crypting

service. Specifically, on December 12, 2015, Levashov wrote              a   person using the JID

crp4u@default.rs   to complain about failures in the crypting. In responding to           Levashov,

crp4u@default.rs pasted four lines of chat messages. Crp4u@default.rs informed Levashov that

the pasted messages were what "admin" had told crpt4u@default.rs to send to Levashov. The

pasted messages from crp4u@default.rs did not list a JID, but rather the other user had been

identified by crp4u@default.rs as someone with the name .,Oleg',:

       crp4u:         Fuck, my colleague asked me to let you know.
       crp4u:         Oleg: So, in short, the FTP owner [PH] has a different FTP on a new
                      server.
                      ftp://clientOl : 123123 123@51.255. 1 03.238
                      Oleg: You [plural] need it for testing and it needs to be relayed to
                      him too. I don't remember his Jabber.
                      Oleg: Now there are no encryptions on his old FTp, only on the new
                      one.
                      Oleg: So either you write him or he'll start telling that the robot has
                      stopped.
       crp4u:         This is what admin passed along to us and he asked us to pass it on
                      to you.
                                                  うん
          31.      Similarly, on or about January 28, 2016, Levashov and 01 discussed complaints

 Levashov had with Crypt4U and asked Levashov to write the "programmer", providing the

 programmer's JID as olegvic@jabber.no.

          32.      Additionally, on or about lantary 29,2015, Crypt4U employee 01 using JID

 lxxxxv@0nl I ne.at wrote to Levashov that the "programmer" would address Levashov's concems

 in the evening. 01 then stated that programmer "had his birthday and he got lost somewhere in

 the woods." Koshkin's birthday is January 28, 1980.

          33. A search of various communication                   and social networking platforms revealed

 multiple accounts associated with Koshkin. That search also revealed additional information that

connected Koshkin to the olegvic@jabber.no JID or the nickname "oleg                         v" or ,.oleg vic',. For
instance, a search    of Skype for the email address koshkin.oleg@gmail.com identified an account

holder with the user name "oleg v.", along with the full name ..oleg,' and a location listed as

"Tallinn, Estonia ee Harju".ts A similar search of Twitter for the same email address identified

an account holder with the user name "olegVic" and a display name of ,.oleg Koshkin,, from

Hadumaa Tallirur.16

         34.      on April 4, 2015, the JID oregvic@iabber.no was also provided on criminal Forum

I   when a participant queried the forum's community, "looking for a good programmer and a

crypter for a     bot." In response,          Russian8 wrote that he had a programmer with the JID

olegvic@abber.no and that olegvic@jabber.no was fiom the crypt4u.com team.



rr Tallinn, the caPital of Estoni4 is located in Harju
                                                       County, in northem   Estonia. EE is the two letter ISO country
code for Estonia.

16 Harjumaa
            is an altemate sperling   for Harju county (writt€n in Estonian as Harju maakond).
                                                           ＾
                                                           ５
          35. In        addition, the   FBI   identified one Skype account associated with

 dr.x@europe.com. The user name for the account holder was listed as "oleg v"; the full name

 was listed as "Oleg"; and, the location was listed as "Tallinn Estonia ee       Harju".    This user

provided information mirrors the Sklpe account information listed under the account associated

with koshkin.oleg@gmail.com.

          36.      Moreover, based on records obtained from Cloudflare, Inc., Cloudflare managed

the intemet traffic associated with the crypt4U   domains. on July 20, 2018, cloudflare registered

a login   from IP address 89.235.220.18 by Cloudflare User ID 1407323. Subscriber information

for this user included the user name "olegvic" and the email address koshkin.oleg@gmail.com.

This user's account was associated with a number of active and purged domains, to include

crypt4u.com, crypt4u.net, fud.bz and    fud.re. Two    days prior to this login at cloudflare, records

from 1&l Mail showed that the email address dr.x@europe.com was           accessed from the same   Ip
address, 89.23 5.220.1 8.

          37   .   The dr.x@europe.com email account also contained data linking Koshkin further

to   crypt4U.      Specifically, on or about May 2,2014, an ematl was sent to ROBOKASSA Support

from the dr.x@europe.com account with the subject "Re: #Issue#g2gg6g: Request updated.',

According to its website, ROBOKASSA is "a service which helps Merchants (online stores or

service providers) accept paynents from bank cards, in any e-currency, though mobile commerce

services (MTS, Megafon, Beeline), online banking systems of leading Banks in Russi4 ATMs or

instant payment terminals, and iPhone applications." The preceding exchanges between the

dr.x@europe.com account and ROBOKASSA, which were included further down in the email,

included an apparcnt response from a representatives from ROBOKASSA to a request from


                                                  14
 "Oleg" using the email Dr.X@europe.com to use the company's services for "[c]hecking the site

 for compliance."rT The "site" was listed as "http          l/crypt4t.comf'. In furtherance of this request,

 a representative    fiom ROBOKASSA asked "what exactly you plan to accept payments on your

 site   for?"   In response, Dr.X wrote "Thank you all, we have already automated." Based on my

 training and experience, I believe that Dr.X was inquiring about RoBoKASSA's ability to provide

 payment processing services for his site crypt4u.com, suggesting that             Dr.x owned or controlled
 that website.

          38.     Koshkin received notifications fiom WebMoney Transfer (.,WebMoney,,) about

 activity in his account via email to his koshkin.oleg@gmail.com account further linking Koshkin

to Crypt4U.

          39.     Webmoney describes itself as "a global settlement system and environment for

online business activities...." webMoney account holders are assigned a webMoney identifier

c'wM      ID).    Multiple "purses" can be attributed to each            wM ID    and each purse number is

preceded by an alphabetical character which denotes the ..property rights of different
                                                                                       types               of
valuables." For example, a Z-Purse is described                as "a certificate for purchase of products and

services...in US Dollars."

          40.     Specifically, starting in May    1, 2014,    through May 2r,20r4,the header information

of these webMoney email notifications listed the "Return-path" as "admin@crypr4u.com,,, which

is the JID used by admin when communicating with Levashov.

         41.     Additionally, on or about May 19,2014, a webMoney notification sent to the

koshkin.oleg@gmail.com account indicated that 705 WMZ had been deposited into an account


r7 Translated from
                   Russian to English using Google Translate


                                                       15
 associated      with WM ID         385851025477 from "the correspondent 271132864727                 }'     This

 notification was forwarded fiom the email account koshkin.oleg@gmail.com to the email address

 payments@crypt4u.com.

            42.      According to data fiom the dr.x@europe.com account, WM                 ID   385851025477

 belongs to       Koshkin. Specifically, on or about June 29, 2016,              art email was sent   from the

 dr.x@europe.com account to another individual, attached to which was a screenshot evidencing a

 WebMoney payment for a service. The email noted that the service was the hacking of an email

 account on behalf of       Dr.X.    The screenshot reflected that the payment was made from an account

 in the name of "Koshkin oleg viktorovich" r8 using purse R17g956724097 associated with

 WebMoney Identifi er of 38585 I 025477.

          43.        Moreover, according to records obtained from webMoney, the correspondent

271132864727, identified in the May 19, 2014, email referenced above, is a webMoney identifier

associated with      Tsurkan. Specifically,       the subscriber   ofthis identifier is Larissa Olivson   and the

email of record is pp.thailand@asia.com. According to Estonian authorities, Olivson was
                                                                                        married

to Tsurkan and as detailed below, Tsurkan is user ofthe pp.thailand@asia.com account. Moreover,

as detailed below, Levashov paid money to purses belonging to Tsurkan                 for crypt4U,s crypting

services.

         F.         Probable Cause that Pavel Tsarkan llsed Alias Russiang

         44.        As detailed below, there is probable cause to believe and I do believe that pavel

Tsurkan used the alias Russian8 and is associated with Crypt4U.




r8 Translated
                from Russian using Google Translate.


                                                        16
         45.    The email address russian8@live.ru was used to register the user name "Russian8"

 on Criminal Forum     I   discussed infra.   A seuch of Skype for the email address russianS@live.ru

 was found to be associated with an individual with the user name pavel.tsurkan.vale{evich, the

 display name Pavel Tsurkan Vale{evich, and the location of Tallinn, Estonia.

         46.    Additionally, Tsurkan is connected to Crypt4U's infrastructure. During the

period that Levashov employed the services of crypt4U, many IP addresses were utilized by

crypt4U personnel to help facilitate their crypting of the Kelihos malware and the "loader"

program used to download         Kelihos. Specifically, prior to redistributing the crypted Kelihos
malware back to Levashov, crypt4U would test the efficacy of its crypting by nrnning the crypted

Kelihos executable on various versions of the windows operating system from the same Ip

address. Crypt4U then would look for certain indicators, such as network traffic, to see if the

crypted version worked properly. When Crypt4U conducted these tests from the same IP address,

the Kelihos infrastructure would accidentally "blacklist" the IP address because the botnet was

programmed to interpret multiple requests for connection to the botnet from a single Ip address
                                                                                                as

suspicious and to drop the connection. Therefore, in order for crypt4U to conduct its tests, its

personnel had to provide Levashov with the IP addresses from which they conducted their test

runs.

        47.    For instance, on    April 19,2016, the crypt4U representative 0l (and identified by

the alias "The.") made reference to the Ip address 18g.6g.24g.90 when communicating with

Levashov. A translation ofthat portion of text reads       as   follows:

        The.: Please remove 188.68.248.90 from a blocklist.
        The.: This is our temporary Ip which we use for testing. we'll      change it within a couple
               days.
                                                      ¨
                                                      ／
         48     Dcspite the statement ofthc IP changing̀̀within a couple days'',the IP address was

 still being utilized scveral months later in Novcmber 2016, ぉ evidenccd 6Ю m the followlng

 exchangc:

         The:   I nced infoll.lation about、 vich oncs produced replies
        The.: And isn't our IP in thc whitelist?
        The: For the last hour― ―
        The:   ‐‐send ine inachnes which produced responses.
        The.: T、 vo Poland
        The: Our accolmt.
        PL: Are you here?
        PL: There are no responses today.■ seems there werc no complaints yesterday
        PL: Tell me the IP address.
        The:       188.68248.90

        49.     Further invcstigatiOn dete.11lined that IP addrcss 188 68.248.90、   vas registered to

the Polish cOmpany SpHnt S.A(̀̀SpHnt''). Records from Sprint hdicatcd that from ApHl ll,

2016 until Dccember ll,2016,thc IP addrcss 188 68.248 90 was rcgistered to C10udLife OU,

Punane tn 39‑75,1361l Tallinn,宙 th cOntact details Ofpavel@C10udlife ec and+37.254666666.

        50.      Various online searchcs of public Wcb sitcs evldence that Tsurkan is a bOard

mcmber ofCloudlife OU Speciflcally,゛ 、sites19 providethatCLOUDLIFE 00 wasrcgistcred

on Match 21,2016(Rego COdc 14017607),is 10Ctted tt Httulntt TJlinn,Punane tn 39‑75,

136H,with a telephone nuFnber Of(+372)54666666,and a cOntact cmttl address Of

koshkin oleg@gmail.COm.Thcse sitcs also pЮ 宙ded that the company's bOard mcmbers were

Olcg Koshkh and Pavcl Tsurkan



1'Specincally,htps:〃
                       ww、 v inforegister ecた v14017607‐ CLOUDLIFE‑OU   and
htps:〃 w̲teatmik   eeた ″っersOnlcgaV14017607 CloudLifc‑OU




                                                     18
           51.      In addition, a search of various social networking and messaging platforms, using

the CLOUDLIFE OU telephone number, (+372)54666666, identified a Vibelo account for a user

with the name "Pavel", as well as a Telegram2l account for a user with the name "Pavel Who".

The profile pictue for the Telegram user, who was "last seen online" in August 2018, was an

image of the flag of Thailand.22

           52.      The Sprint records also included correspondence between Sprint and the account

holder. In one exchange on or                          about June        l,   2016, the company contacted

"support@cloudlife.ee" to report that Sprint had "received a report of abuse about IP address

 188.68.248.90", the same IP that Crypt4U used to test Levashov's                     malware. See infra 147.

That message was then forward to "Pavel Tsurkan pavel@cloudlife.ee" who responded:

         Hello,
         I got this abuse just now. Tell me plaese what happend?
         We didnt send any emails (spam).
         Thanks

         53.        As noted previously, one of the domains utilized by members of Crypt4U was

identified as fud.bz. A Whois search for the domain fud.bz revealed that it had been created on

May 21,2014. Although registered under the name "Antoshka Kartochka", the registrant also

supplied email address pp.thailand@asia.com. U.S. Authorities obtained records related to email



20 viber
       is a cross-platform calling and messaging application which uses end-to-end encry?tion its users'
communications. Viber calls utilize voice over IP (VoIP), which is the transmission ofvoice and muitimedia content
over the intemet.

2r Telegram is   a cloud-based   mobile and desktop instant messaging and VoIp service.

22
   On January I l, 2019, the Estonian Central Police advised the FBI that both Oleg Koshkin and Pavel Tsurkan would
travel through Russia to Thailand. They would generally leave in September or October and stay in Thailand for six
to eight months.




                                                           19
 pp.thailand@asia.com, and those records listed the subscriber's name as Pavel Tsurkan. Tsurkan

 had registered his email address on September 11, 2012, and the country was identified as

 Estonia.23

           54.     Additionally, as discussed above, Levashov paid Crypt4U for its crypting service

 through   webMoney. over          the course of his dealings with crypt4U, Levashov was provided with

 multiple purses to which he was instructed to tmnsfer pa).rnent. For instance, on or about June

 1,2014, the crypt4U member support@crypt4u.com advised that Levashov should send money

 to puse 2114013160496. Records obtained from WebMoney showed that this purse belonged

 to WM ID 271132864727 which was subscribed to Tsurkan's former wife and registered with his

 email of pp.thailand@asia.com, as discussed r'ryfia.

         55.      Finally, records provided by the Estonian government contained a file entitled

"Population register", which provided the following contact information for pavel rsurkan

reported by the Estonian Police and Border Guard Board: telephone number 54666666
                                                                                                              -   rhe

cloudlife oU telephone number- and email pp.thailand@asia.com. The ,.population register,,also

provided the following contact information                for     Tsurkan reported      by the Estonian       Road

Administration: russian8@live.ru.

         56.      On December 20,2016, Crypt4U member 01 (The.) wrote the following to

Levashov: "Please include 1s8.68.240.30 in whitelist
                                                                   -   server has changed.,' Records previously

collected by Estonian authorities included packet captue information from Tsurkan,s residence.

On December 26, 2016, Tsurkan's residential IP address accessed the IP address 188.68.240.30.




23 Records
           listed the country using the intemet country code   toplevel domain "EE", which corresponds to Estonia.
                                                        ＾
                                                        ０
                                                        ′
        57   .    One month later, on January 26, 2017 ,01 reiterated the following: "Your new IP is

 188.68.240.30, and     it   used to be I 88.68.248.90". On February 5, 2017, Tsurkan's home IP

address again accessed IP address 188.68.240.30. The time was approximately              1l'.27:14. At

approximately 1l:27:41on the same day, Tsurkan's home IP accessed a website, logging in under

the usemame russian8.

                                              IDENTIFICATION

        58.       TSURKAN is an Estonian citizen, born on January 2, 1988 in Tallinn, Estonia.

TSURKAN is described          as a   white male with blond hair, measuring approximately 1.83 meters in

height and weighs approximately 90 kilograms.             on   September 6, zo1g,I was present when,

following his arrest, TSURKAN was in custody at the Estonian central criminal police

Headquarters in Tallinn,      Estonia. At    that time, I observed TSURKAN and can confirm that he is

the man depicted in the photograph attached hereto (Attachment 1). Additionally, during a post

arrest statement, TSURKAN acknowledged his association with Crytp4u and that he had used the

RussianS alias.

       59.        This affidavit is sworn before a District Judge of the United States District Court

for the District of Connecticut, who is a person duly empowered to administer an oath for these

purposes.



                                            CONOR PHOENIX

Swom to and subscribed before me
ttir ]$duy of October 2019.

                                            THE HONORABLE KARI A. DOOLEY
                                            United States District Judge
                                            District of Connecticut

                                                     21
        ATTACHⅣIENT l
PHOTOGRAPH OF PAVEL TSURKAN




                              ﹁ｌ Ｊ Ｉ
                 4 ̲
︐ヽ




            つ４
            つι
 A0442(R"01/09)Arrest Warant



                                           UNrrso SrarBs Drsrrucr Counr
                                                                  for the

                                                          District of Connecticut

                      United States of America
                                 v.

  Pavel Tsurkan
                                                                            caseNo.3      larnJ       is3a fr_or6J
                             助   1滋   ″′



                                                        ARREST WARRANT
 To:           Any authorized law enforcement officer


               YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name o/person to be   arrested) Pavel TSUfkan
 who is accused ofan offense or violation based on the following document filed with rhe court:

 O Indictment O               SuPerseding   Indictment 3 Information O Superseding Information d                  Complaint
EI Proba10n Viola■ On Petition              □ supervised Release ViolatiOn Petitlon     □ Violatlon Noticc E1 0rdcr ofdle Court

罰 s offense is tteny described as fO1lows:

  See Attached Attdavit of FBI S A Conor Phoenix




防 α

           +                                                                            脇 lFgげ α

City and state:        Bridgeport, Conneclicut                                Wl‖ iam l Gar「   nkel,U s Magistrate Judge
                                                                    ―――――
                                                                                         Printed name and title


                                                               Return
            Ls warrant was received on      μ″り                       and the person was afiested on UaA
at″        aFaS/aの
      'ν




                                                                                      ,lo@

                                                                                         Printed ndme and title
  AO     2(Rev 01711,)Arrcstヽ Vamnt(Page 2)




                       This second page contains personal identiliers provided for law-enforcem€nt use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                             (Not for Pu blic Disclosure)

  Name of defendant/offender:
  Known aliases:
 Last known residence:
 Prior addresses to which defendant/offender may still have ties:


 Last known employment:
 Last known telephone numbers:
 Place ofbirth:

 Date ofbi』 1:
 Social Security number:
 Height:                                                                       Wdght
 Sex:                                                                          Racc:
 Hair:                                                                         Eyes:
 Scars, tattoos, other distinguishing marks:




History ofviolence, weapons, drug             use:



Known family, friends, and other associates          frarn e, rclatioh, addrcss, phone number):



FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) ofpretrial services or probation officer (ifapplicabre):




Date of last contact with pretrial services or probati on officer (if awlicabte):
                               lINITEDSTATESDISTRICTCOURT I                      FIL菫              摯
                                 DISTRICT OF CONNEC■ CUT
                                                                                                       卜 ￨￨
                                      GRAND JURY B‐      18‐   1               211'OCI‑3 P
                                                                                  US CiSTfti3Tこ itl:̀
 tJNIED STATES OF AMEⅢ CA                    CⅢ         MNALNO.3:19CR              BRRGEPCテ Iε 下
                  V                                 vIoLArroNS:          3 frcf
 OLEG KOSHKIN and                             18 U.S.C§            371                    ^Stcrnps)
 PAVEL TSURKAN                                (COnspiracy)

                                                    18USC.§ §1030(o(5)(A),1030(b)and 2
                                                   (Aiding and Abe■ Ltt lntcntiOllal Damagc to
                                                   a PЮ tected Computer)

                                          NDICTNIENT
        The Grand Jtt charges:

                                    GENERAL ALLEGATIONS
        At all times relevant to this lndictnent,耐 ess otheplse specifled:

       l     The defendant OLEG KOSHKIN(̀̀KOSHKN'')iS a cidzen ofRussia who resides

h Estonia and lhailand.

       2.     The defendant PAVEL TSURKAN(̀̀TSURKAN'')is a Citizen Of Estonia who

resides h Estoia and Thttland.

       3.     Peter YШ yevich Levashov,ak.à̀Petr Lcvashov,''            Peter Scvera,''̀̀Petr Severa,''

and̀̀Sergey Astakhov''(̀̀Levashov'),WhO iS nOt natned as a defendant herein,but is charged

elsewhere,is a citizen ofRussia who last resided in Russia

       4.     Jabber is an Open source instant rnessaging and presence protocol that a1lows fOr

ncarly rcal― timc conllnunication
           5.       WebMoney is an online payment and money transfer service. WebMoney account

 holders are assigned a unique WebMoney identifier. A WebMoney user's funds are stored in an

 electronic "puse." Multiple "purses" can be attributed to each WebMoney identifier.

                              Backeround on Malicious Softwarc and Spam

           6.      Malicious software ("malware")        is a   software program designed   to   disrupt

computer operations, gather sensitive information, gain unauthorized access to a computer, or do

other unwanted actions on a computer.

           7   .   A "botnet" is a network of computers infected with malware that allows a third

party to control the entire computer network without the knowledge or consent of the computer

owners. Each of the infected computers is refened to as a "bot." Some botnets can be used by

spammers to send spam through the network of infected bot computers, using each         ofthe infected

computers to transmit the spam email, in order to hide the true origin of the spam, obscure the

identity of the spammer, and evade anti-spam filters and other blocking techniques.

       8.          A "Trojan" is a type ofmalware that masquerades    as a routine download request   or

an innocuous file that encourages the victim to open it and consequently unknowingly install

malware onto the victim computer, thereby creating an unauthorized access exploit to the victim

computer.

       9.          A "keylogger" is a type of marware that is capable of stealing or recording     user

keystrokes.

       10.         "Remote Access Trojans," also known as ,.rats,,, are a type of malware that provide

the capability to allow covert surveillance or the ability to gain unauthorized access to a computer.

       I   1.      "Ransomware" is a type of malware that encrypts an infected computer's files and

demands payment to unlock the computer.
                                                    つι
        12.     "Spam" messages are unsolicited bulk commercial email messages.

                                           COUNTONE
                                           (Conspiracy)

       13.      Paragraphs 1 to 12 are incorporated by reference.

       14.      From approximately September 2013 until approximately December 28, 2017, the

exact dates being unknown to the Grand Jury, in the District of Connecticut and elsewhere, the

defendants KOSHKIN and TSURI(AN did knowingly and intentionally combine, conspire,

confederate, and agree with each other and with Levashov and others unknown to the Grand Jury

to commit offenses against the United States, that is, to knowingly attempt to cause and cause the

transmission of a program, information, code, and command, and as a result of such conduct,

intentionally cause damage without authorization, to 10 or more protected computers during   a   one-

year period, in violation of Title t8, United States Code, Sections 1030(a)(5)(A), 1030(b), and

1030(cXa)(B).

                                Manner and Means of the Conspiracy

       15.      It   was part of the conspiracy that between approximately September 2013 and

approximately December 28, 2017, the defendants KosHKrN and rSURI(AN controlled and

operated an online service known as Crypt4U. crypt4U was a service that crypted malware in

order to avoid detection by antivirus software, including popular antivirus software used by many

computer users in the United States. The purpose and intent of the defendants and their co-

conspirators in operating Crypt4U was to allow distributers and coders of malware to reduce the

chances that the malware would be detected by antivirus software installed on the computers they

target. As such, the defendants and co-conspirators knew and intended that Crypt4U would be used

to enable and facilitate the installation of malware on computers without the authorization of the

computers' owners.
        16.      It was further part ofthe conspiracy that other individuals also worked for Crypt4U

and assisted the defendants   KOSI(HIN and TSURI(AN in operating Crypt4U.

       17.       It was fi.r(her part of the conspiracy that users of Crypt4U were charged a fee to

crypt malware.

       18.       It was further part of the conspiracy that the defendants KOSHKIN and TSURKAN

advertised Crypt4U on various websites, including public sites crypt4u.com, crypt4u.net, fud.bz,

and fud.re. They also advertised Crypt4U on various online forums known to cater to malw.ye

distributors, coders, and other cyber criminals. As a result, the defendants knew and intended that

Crypt4U would be used for the facilitation of criminal activity.

       19.       It was firther part of the conspiracy that Levashov controlled and    operated the

Kelihos botnet. Levashov used the Kelihos botnet to, among others things: (1) harvest personal

information and means of identification (including email addresses> usemames and logins, and

passwords) from infected computers; (2) disseminate spam; and (3) distribute malware, including

Trojans and ransomware. Individuals or organizations seeking to have their spam or ransomware

distributed by Kelihos paid Levashov, who then commanded the botnet to issue the spam or

distribute the malware.

       20.     It was frrther part of the conspiracy that    Levashov used and paid affiliates to

transmit and install the Kelihos malware on victim computers, and thus, grow his botnet.

      21.      It   was firther part of the conspiracy that Levashov used Crypt4U to crypt the

Kelihos malware so tha! when the malware was distributed to victims, antivirus software on any

victim's computer would not detect it.

      22.     It was fi.uther part ofthe conspiracy that because ofthe way Levashov tracked new

installations by a particular affiliate, Levashov could not provide two afliliates with the same



                                                 4
crypted version of Kelihos; thus, he needed to provide unique malware to each affiliate so that he

would know which affiliate had distributed it and how much he needed to pay that person as he

paid per installation of the malware. This increased Levashov's demand for crypting.

       23.       It was further part of the conspiracy that Levashov used Crypt4U from at least May

2014, until    Apil 7,2017, and paid the operators of Crypt4U    approximately $3,000 per month.

Over the course of his dealings with Crypt4U, Levashov was provided with multiple WebMoney

purses to which he was instructed to Uansfer payment.

       24.       It was further part of the conspiracy that by April 7, 2017, the Kelihos   botnet

infected at least 50,000 computers, including computers in Connecticut. The computers infected

with the Kelihos botnet were used in and affecting interstate and foreign commerce              and

communication.

       25.       It was part of the conspiracy that Levashov and his co-conspirators did not   seek,

nor were they given, permission ofthe owners ofthe victim computers to install the Kelihos botnet

on victims' computers and to use t}re victims' computers as part of the Kelihos botnet.

                                            Overt Acts

      26.        In furtherance of the conspiracy and to effect the objects thereof, KOSHKIN,

TSURKAN, Levashov, and other co-conspirators committed, and caused to be committed the

following overt acts in the District ofConnecticut and elsewhere:

                 a.     On or about September 20, 2013, an advertisement was posted for Crypt4U

on an online criminal forum known to the Grand Jury.

                 b.     On or about September 2,2013, KOSHKIN registered the domain name

crypt4u.com.
                       On or about January 7, 2014, KOSHKIN registered the domain name

crypt4u.net.

                d.     On or about May 21,2014, TSURKAN, using an alias, registered the

domain name fud.bz.

                e.     On or about June     l,   2014, a Crypt4U representative sent a message via

Jabber to Levashov advising Levashov to send money to a WebMoney purse, which is known to

the Grand Jury, and is associated with an account that TSURKAN created in his former wife's

name.

                f.     On or about June 4,2014, the fud.bz website, which advertised the crypting

service, stated "Crypter works with most softs: botnets, rats, keloggers, stealers, miners,   etc." The

website further provided a list of a number of large anti-virus companies next to each of which

was the term   "[OK]." The purpose of   these statements was to advertise Crypt4U's ability to crypt

malware so that it would not be detected by the listed antivirus software.

                g.     On or about Jmuary 24,2015, KOSHKIN registered the domain name

fud.re.

                h.     On or about December 12,2015, Levashov and a Crypt4U representative

exchanged messages via Jabber discussing a complaint that Levashov had with Crypt4U, during

which "Oleg" KOSHKINI was identified as Crypt4U's "Admin."

                i.     On or about January 28, 2016, Levashov and a Crypt4U representative

exchanged messages via Jabber discussing a complaint that Levashov had with Crypt4U, during

which the Jabber ID for the Crypt4U programmer was identified as olegvic@jabber.no.

                j.     On or about March 24, 2016, a Crypt4U representative sent a              Jabber

message to Levashov providing     him with an internet protocol ("IP") address for a file transfer



                                                    6
protocol server so that Levashov could transfer the Kelihos malware to Crypt4U in order to be

crypted.

              k.      On or about August 19, 2016, TSURKAN s€nt messages via Jabber to

Levashov discussing Levashov's malware and how the crypted malware could bypass antivirus

software.

               l.      Between approximately December 29, 2016, and March 13, 2017, the exact

date being unknown to the Grand Jury, the Kelihos malware was transmitted and installed on a

computer assigned intemet protocol     ("P")   address 96.67.50.137.

              m.       Between approximately December 29, 20 1 6, and March   I 3 , 20 I 7,   the exact

date being unknown to the Grand Jury, the Kelihos malware was transmitted and installed on a

computer assigned IP address 24.218.138.137      .



              n.       Between approximately December29,20l6, and March 13, 2017, the exact

date being unknown to the Grand Jury, the Kelihos malware was transmitted and installed on a

computer assigned IP address 69.94.24.124.

              o.       Between approximately December 29,2016, andMarch 13,2017 , the exact

date being unknown to the Grand Jury, the Kelihos malware was transmitted and installed on a

computer assigned IP address 69 .126.128.244.

              p.       Between approximately December 29,2016, andMarch 13, 2017, the exact

date being unknown to the Grand Jury, the Kelihos malware was transmitted and installed on a

computer assigned IP address 24.2 .180.202.

               q.      On December 28,2017, the registration ofthe domain fud.re, registered to

the Name.com user OlegVic, was successfully renewed.

       All in violation of Title   18, United States Code, Section 371   .
                                        COUNT TWO
               (Aiding and Abetting Intentional Darnage to a Protected Computer)

      27   .   Paragraphs   I to 25, and 26(g)-(q), are incorporated by reference.

      28.      From approximately October 2014 until approximately April 7,2017, the exact

dates being unlnown     to the Grand Jury, in the District of Connecticut and        elsewhere, the

defendants KOSHKIN and TSURI(AN aided and abetted Levashov to knowingly attempt to cause

and cause the transmission of a program, information, code, and command, to wit, the Kelihos

botnet, and, as a result of such conduct, intentionally caused damage without authorization to a

protected computer, and the offense caused damage affecting 10 or more protected computers

during any one-year period.

       All in violation of Title     18, United States Code, Sections 1030(aX5)(A), 1030(b),

1030(c)(4)(B), and 2.


                                                      A TRUE BIII




llNITED STATES OF AMERICA




                        STATES ATTORNEY


               UNITED STATES ATTORNEY


                                                 8
                                             EXHIBIT D

                                Exhibit D - Relevant Federal Statutes

Title 18. United States Code. Section 371

If two or more persons conspire either to commit any offense against the United States, or to
defraud the United States, or any agency thereof in any manner or for any purpose, and one or
more ofsuch persons do any act to effect the object ofthe conspiracy, each shall be fined under
this title or imprisoned not more than five years, or both.

Title 18. United States Code. Sections 1030 (aXSXA) and (b)

(a) Whoever-
(5)(A) knowingly causes    the transmission of a program, information, code, or command, and as
a result ofsuch conduct, intentionally causes damage without authorization, to a protected
computer; or

(b)      ... conspires to commit or attempts to commit an offense under subsection (a) of this
section

shall be punished as provided in subsection (c) of this section.

                                                 ***

(c) The punishment for an offense under subsection (a) or (b) ofthis section   is-
(B) except as provided in subparagraphs (E) and (F), a frne under this title, imprisonment for not
more than l0 years, or both, in the case of--

(i)   an offense under subsection(aXsXa), which does not occur after a conviction for another
offense under this section, ifthe offense caused (or, in the case ofan attempted offense, would,   if
completed, have caused)     -
(l) loss to I or more persons during any l-year period (and, for purposes ofan investigation,
prosecution, or other proceeding brought by the United States only, loss resulting from a related
course ofconduct affecting 1 or more other protected computers) aggregating at least $5,000 in
value; ... or

(VI) damage affecting    10 or more protected computers during any l-year period; or

(ii) an attempt to commit an offense punishable under this subparagraph;
                                                +**

(e) As used in this   section-

(l)   the term "computer" means an electronic, magnetic, optical, electrochemical, or other high
speed data processing device performing logical, arithmetic, or storage functions, and includes
any data storage facility or communications facility directly related to or operating in
conjunction with such device, but such term does not include an automated typewriter or
typesetter, a portable hand held calculator, or other similar device;

(2) the term "protected computer" means a computer--

(B) which is used in or affecting interstate or foreign commerce or communication, including a
computer located outside the United States that is used in a manner that affects interstate or
foreign commerce or communication of the United States;

(8) the term "damage" means any impairment to the integrity or availability of data, a program, a
system, or information;

( 10) the term "conviction" shall include a conviction under the law of any State for a crime
punishable by imprisonment for more than 1 year, an element of which is unauthorized access, or
exceeding authorized access, to a computer;

(11) the term "loss" means any reasonable cost to any victim, including the cost ofresponding to
an offense, conducting a damage assessment, and restoring the data, progam, system, or
information to its condition prior to the offense, and any revenue lost, cost incurred, or other
consequential damages incurred because of intemrption of service; and

(12) the term "person" means any individual, firm, corporation, educational institution, financial
institution, govemmental entity, or legal or other entity.

                                                ***

(i)( 1) The court, in imposing sentence on any person convicted of a violation of this section, or
convicted ofconspiracy to violate this section, shall order, in addition to any other sentence
imposed and irrespective ofany provision ofstate law, that such person forfeit to the united
States-

(A)  such person's interest in any personal property that was used or intended to be used to
commit or to facilitate the commission of such violation; and

(B) any property, real or personal, constituting or derived from, any proceeds that such person
obtained, directly or indirectly, as a result of such violation.
                                                  ＾
                                                  ′乙
Title   18. United States Code. Section 2 - Principals

(a) Whoever commits an offense against the United States or aids, abets, counsels, commands,
induces or procures its commission, is punishable as a principal.

(b) Whoever willfully causes an act to be done which if directly performed by him or another
would be an offense against the United States, is punishable as a principal.

Title 18. United States Code. Section 3282 - Offenses not capital

(a) Except as otherwise expressly provided by law, no person shall be prosecuted, tried, or
punished for any offense, not capital, unless the indictment is found or the information is instituted
within five years next after such offense shall have been committed.

Title   18. United States Code. Section 981-      Civil forfeiture

(a)(   1)   The following property is subject to forfeiture to the United States:

                                                    ***

(C)     Any property, real or personal, which constitutes or is derived from proceeds traceable to
aviolationofsection215,471,472,473,474,476,477,478,479,480,481,485,486,487,488,
501,502,510,542,545,656,6s7,670,842,844, 1005, 1006, 1007, 1014, 1028, 1029, 1030,
1032, or 1344 of this title or any offense constituting "specified unlawful activity" (as defined in
section 1956(c)(7) of this title), or a conspiracy to commit such offense.

Title 28. United States Code. Section 2461 - Mode of recoverv

(a) Whenever a civil fine, penalty or pecuniary forfeiture is prescribed for the violation ofan Act
ofCongress without specifying the mode ofrecovery or enforcement thereof, it may be
recovered in a civil action.
                                                    ***

(c)   If a person is charged in a criminal case with a violation of an Act of Congress for which
the civil or criminal forfeiture of property is authorized, the Govemment may include notice of
the forfeiture in the indictment or information pursuant to the Federal Rules of Criminal
Procedure. If the defendant is convicted ofthe offense giving rise to the forfeiture, the court shall
order the forfeiture ofthe property as part ofthe sentence in the criminal case pursuant to to the
Federal Rules of Criminal Procedure and section 3554 of title 18, United States Code. The
procedures in section 413 of the Controlled Substances Act (21 U.S.C. 853) apply to all stages of
a criminal forfeiture proceeding, except that subsection (d) ofsuch section applies only in cases
in which the defendant is convicted of a violation of such Act.
                                                       ＾
                                                       ｊ
    Title 21. United States Code. Section 853        -   Criminal forfeitures
                                                         ***

    (p)      Forfeiture of substitute property

    (l   )
        In general Paragraph (2) ofthis subsection shall apply, ifany property described      in
    subsection (a), as a result ofany act or omission of the defendant-

    (A)       cannot be located upon the exercise ofdue diligence;

    (B)       has been transferred or sold to, or deposited    with,   a   third party;

    (C)       has been placed beyond the   jurisdiction ofthe court;

    (D)       has been substantially diminished in value; or

    (E)       has been commingled    with other prcperty which cannot be divided without difficulty.

                                                         +**




                                                          14




ヒ
